John Wiswall Junior plaint. agt Elisabeth Cooke the Relict; widdow and Executrix of the last will & testamt of Richard Cooke late of Boston deced & Elisha Cooke Executor or either of them Defendts in an action of the case for a division of certain lands and houseing lying in the Limits of Boston at Rumney Marsh being commonly called Lanes Farme, the one moity or halfe part thereof was Legally convayed to the sd Wiswall, by his Father John Wiswall Senr which the sd Cookes refuse to divide, whereby the sd Wiswall is greatly damnified with all other due damages &c. . . . The Jury . . . found for the Defendts costs of Court.